Contrary to the sole contention raised by the mother on appeal, the finding of neglect against her was supported by a preponderance of the evidence, as the evidence adduced at the hearing established that she failed to exercise the minimum degree of care to prevent the imminent danger of the emotional and mental impairment of the subject children (see Family Ct Act §§ 1012 [f] [i]; 1046 [b] [i]; Matter of Andrew B. [Deborah B.], 73 AD3d 1036, 1036-1037 [2010]; Matter of Daniel D., 57 AD3d 444, 444 [2008]; Matter of Faith J., 47 AD3d 630, 630 [2008]; Matter of My’Kia A., 8 AD3d 481, 482 [2004]; Matter of Caress S., 250 AD2d 490, 490 [1998]). Rivera, J.P., Dickerson, Leventhal and Hall, JJ., concur.